DETAILED ACTION
Note: The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
Claims 1-14 are pending and currently under consideration for patentability under 37 CFR 1.104

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under U.S.C. 120, 121, or 365 is acknowledged. The prior-filed applications (16/138523 filed on 9/21/18; 15/692915 filed on 8/31/17; 14/876735 filed on 10/6/15; 14/174071 filed on 2/6/14; and 12/598053 filed on 4/20/10) are acknowledged.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on the following dates have been considered by the examiner:
7/17/20 (4 submissions)
10/30/20
3/25/21
9/11/21
12/13/21
3/14/22
9/6/22


Claim Rejections - 35 USC § 102B
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1, 2, 4-9, 11, 12, and 14 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Belson et al. (US PG Pub. No. 2008/0300574) (hereinafter “Belson”).

Belson was cited in applicant’s IDS submitted on July 17, 2020
With respect to claim 1, Belson teaches a method of inserting a catheter (title), comprising: obtaining a catheter insertion device (title, abstract), comprising: a handle having a proximal region and a distal region (user is able to grip/hold the outer housing 1, which has proximal and distal regions; see Figs. 1-8), the distal region including a slot between a top extension and a bottom extension (slot 14 has a top extension and a bottom extension; see Figs. 1-8), the slot extending through a distal end of the distal region (slot 14 extends through a distal end of the distal region; see Figs. 1-8); a needle having a proximal end positioned in the proximal region of the handle and a distal end extending from the distal region of the handle (access needle 8; see Figs. 1-8); a guide wire having a proximal end positioned in the proximal region of the handle and a distal end positioned in a lumen of the needle (par.0027 “safety guidewire 11 is advanced through the lumen of the access needle 8”; see Figs. 1-8); and a catheter positioned coaxially over the needle (par.0021 “tubular intravenous catheter 13... fits coaxially around the access needle 8”; see Fig. 3), the catheter having a proximal end connected to a catheter hub (catheter 13 is indirectly connected to actuator handle 9 in Figs. 1-8), the catheter hub slidably disposed in the slot (actuator handle 9 is slidably disposed in slot 14; see Figs. 1-8); inserting the distal end of the needle and a distal end of the catheter together into a blood vessel (see Figs. 7-8); confirming entry into the blood vessel (par.0030 “venous blood is observed in the blood flashback chamber”); sliding the distal end of the guidewire out of the lumen of the needle and into the blood vessel after confirming entry (par.0030 “When venous blood is observed in the blood flashback chamber... extend the safety guidewire 11 out of the access needle 8 into the lumen of the vein”); moving the catheter hub from a first position in the distal region of the handle to a second position distal of the distal region (actuator handle 9 moves/slides to multiple positions along slot 14; see Figs. 1-8); and removing the needle and the guidewire from the catheter and the catheter hub (abstract “the actuation member is actuated to simultaneously withdraw the access needle and the safety guidewire, leaving only the intravenous catheter in the vein”).
With respect to claim 2, Belson teaches confirming entry into the blood vessel comprises observing blood flashback (par.0030 “venous blood is observed in the blood flashback chamber”).
	With respect to claim 4, Belson teaches a guide wire advancement member coupled to the proximal end of the guidewire, wherein sliding the distal end of the guidewire out of the lumen of the needle comprises movement of the guide wire advancement member (par.0023 “guidewire 11 is attached, directly or indirectly, to the slider 4 so that it can be advanced and retracted with the handle 9 attached to the slider 4”).
	With respect to claim 5, Belson teaches the guide wire advancement member includes a guide wire actuator connected to a guide wire carrier, the guide wire actuator accessible outside of the handle, the guide wire carrier coupled to the guide wire in the proximal region of the handle, wherein sliding the guidewire out of the lumen of the needle comprises moving the guide wire actuator relative to the needle (par.0023).
	With respect to claim 6, Belson teaches the distal end of the guidewire comprises a coiled tip, and wherein sliding the distal end of the guidewire out of the lumen of the needle transitions the coiled tip from a straight configuration to a coiled configuration (par.0024 “spiral tip...can straighten out when the safety guidewire 11 is withdrawn into the access needle 8 and completely recover into the spiral configuration without plastic deformation when the safety guidewire 11 is advanced out of the access needle 8”).
	With respect to claim 7, Belson teaches the catheter has a distal end extending from the distal region of the handle in the first position, and wherein the distal end of the needle is distal of the distal end of the catheter in the first position (Figs. 1-8).
	With respect to claim 8, Belson teaches the catheter hub is coupled to a catheter actuator, and wherein moving the catheter hub from the first position to the second position comprises moving the catheter actuator relative to the handle (par.0022; par.0032).
	With respect to claim 9, Belson teaches 9 the proximal end of the needle is designed to move relative to the handle, and wherein removing the needle and the guidewire from the catheter comprises translating the proximal end of the needle proximally into the proximal region of the handle (see Figs. 1-8).
	With respect to claim 11, Belson teaches the catheter insertion device further comprises a needle carrier connected to the proximal end of the needle, a biasing element surrounding the needle carrier, and an actuating member holding the biasing element in a compressed configuration, further comprising actuating the actuating member to release the biasing element from the compressed configuration to an expanded configuration, resulting in proximal movement of the needle carrier in the proximal region of the handle (par.0019, 0020, 0029, 0030).
	With respect to claim 12, Belson teaches the proximal movement of the needle carrier results in proximal movement of the guide wire relative to the handle.
	With respect to claim 14, Belson teaches securing the catheter hub to a skin surface (actuator 9 understood to be indirectly secured to skin surface; see Figs. 7-8).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3 and 10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Belson, as applied to claim 1 above, in further view of Zadini et al. (US Patent No. 5749371) (hereinafter “Zadini”).
With respect to claims 3 and 10, Belson teaches a method of inserting a catheter as established above.
However, Belson does not teach the limitations recited in claims 3 and 10.
Regarding claim 3, Zadini teaches a sensor is associated with the needle, and wherein confirming entry into the blood vessel comprises an indication from the sensor (col. 11, lines 63-67 “opto-electrical means 136 sensing presence of blood within blood detection chamber 131”).
	Regarding claim 10, Zadini teaches the proximal region of the handle includes a seal, the needle extending through the seal in the first position, and wherein removing the needle and the guidewire from the catheter and the catheter hub comprises withdrawing the distal end of the needle into the proximal region of the handle proximal of the seal (col.8, lines 60+ “sealing member 17”).
	Therefore, it would have been prima facie obvious to person having ordinary skill in the art (“PHOSITA”) at the time of invention to modify Belson to incorporate a sensor in order to sense presence of blood within blood detection chamber during advancement of an intravascular device, as evidence by Zadini (col.11, lines 63-67). Additionally, PHOSITA would have had predictable success modifying Belson to incorporate a seal in the manner recited in order to prevent air from entering the needle lumen during advancement of an intravascular device, as evidence by Zadini (col.8, lines 60+).

Claim 13 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Belson, as applied to claim 1 above, in further view of Kvalo (US Patent No. 4828549).
With respect to claim 13, Belson teaches a method of inserting a catheter as established above.
However, Belson does not teach the limitations recited in claim 13.
	Kvalo teaches the catheter hub comprises a pair of laterally extending wings, and wherein each of the pair of laterally extending wings includes an end extending laterally out of the slot (wings 28 and 30 in Fig. 1).
	Therefore, it would have been prima facie obvious to person having ordinary skill in the art (“PHOSITA”) at the time of invention to modify Belson to incorporate laterally extending wings in order to secure the catheter hub to the patient, as evidence by Kvalo (col. 3 line 67 – col. 4 line 3).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-34 of U.S. Patent No. 8721546; claims 1-8 of US Patent No. 9757540; claims 1-8 of 10086171; and claims 1-18 of US Patent No. 10799680. Although the claims at issue are not identical, they are not patentably distinct from each other because they are obvious variants of one another.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PUYA AGAHI whose telephone number is (571)270-1906. The examiner can normally be reached M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on 5712724233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PUYA AGAHI/Primary Examiner, Art Unit 3791